Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff Pauline Borkofsky stipulates to reduce the verdict in her favor to the sum of $2,500, and the plaintiff Jack Borkofsky stipulates to reduce the verdict in his favor to the sum of $603; in which event the judgment as so modified, amounting in all to the sum of $3,286.35, is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.